IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-10428
                           Summary Calendar


JAMES YARCLAY,

                                      Plaintiff-Appellant,

versus

JIM BOWLES, Sheriff; ET AL,

                                      Defendants,

JIM BOWLES, Sheriff; STEVEN BOWERS, MD;
J. N. TRAUTMAN, Deputy; M. G. GIBSON, Deputy;
J. M. JAMESON, Deputy; T. L. WOODS, Deputy;
EDGAR MCMILLAN, Deputy Chief; DALLAS COUNTY, TX.,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-579-AH
                       --------------------

                           February 10, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     James Yarclay appeals the grant of summary judgment in favor

of defendants in his 42 U.S.C. § 1983 civil rights action.    In

his complaint, Yarclay alleged that the defendants violated his

constitutional rights by subjecting him to environmental tobacco

smoke (ETS) and then segregating him in retaliation for his

complaints concerning the smoke.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 99-10428
                                 -2-

       The smoking policy of the Dallas County jail provides that,

upon written request, a non-smoking inmate be transferred from

the general jail population to a smoke-free cell for legitimate

health reasons.    Yarclay contends that, by refusing to either ban

smoking altogether or restrict the areas where smoking can occur,

the defendants are deliberately indifferent to the dangers of

ETS.    The Supreme Court has held that the exposure of inmates,

with deliberate indifference, to unreasonably high levels of ETS

while incarcerated states a cause of action under the Eighth

Amendment.    Helling v. McKinney, 509 U.S. 25, 35 (1993).

However, since the Dallas County jail policy allows for the

movement of prisoners who complain that the ETS is affecting

their health, it appears to meet the Supreme Court’s requirement

that prison authorities take steps to minimize the risk of

exposure to ETS by non-smokers.    Accordingly, Yarclay has failed

to show that this policy is deliberately indifferent to his

medical needs.

       Yarclay argues that his placement in solitary confinement

was unconstitutional because he was placed there solely as

punishment for complaining about the ETS.    The defendants

provided summary judgment evidence demonstrating that, because

the prison does not have sufficient housing facilities to

separate smoking and non-smoking inmates, they have to transfer

non-smoking inmates who complain about ETS from the general jail

population to a single cell.    Yarclay failed to counter this

evidence.
                             No. 99-10428
                                  -3-

     If the moving party meets the initial burden of establishing

that there is no genuine fact issue, the burden shifts to the

nonmoving party to produce evidence of the existence of a genuine

issue for trial.     Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   The nonmovant cannot satisfy his summary-judgment burden

with conclusional allegations, unsubstantiated assertions, or

only a scintilla of evidence.     Little v. Liquid Air Corp., 37

F.3d 1069, 1075 (5th Cir. 1994)(en banc).

     Instead of pointing to evidence which supports his

contention, Yarclay argues that he should have been allowed

discovery to determine whether the reasons proffered by the

prison authorities for not instituting a ban on cigarettes were

legitimate.   However, Yarclay has failed to adequately brief his

argument concerning the need for discovery and has thus abandoned

this argument.     See United States v. Heacock, 31 F.3d 249, 258

(5th Cir. 1994).

     Yarclay has failed to meet his summary judgement burden.

Accordingly, the magistrate judge’s order of summary judgment for

defendants is AFFIRMED.

     AFFIRMED.